 


115 HR 2602 IH: Secure our Skies Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 2602 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2017 
Ms. Titus introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 49, United States Code, to include training for certain employees of air carriers to combat human trafficking, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure our Skies Act of 2017.  2.Training to combat human trafficking for certain employees of air carriers (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following: 
 
41725.Training to combat human trafficking 
(a)In generalEach air carrier providing passenger air transportation shall provide flight attendants, pilots, and dispatchers who are employees or contractors of the air carrier with training to combat human trafficking in the course of carrying out their duties as employees or contractors of the air carrier.  (b)Elements of trainingThe training an air carrier is required to provide under subsection (a) to flight attendants, pilots, and dispatchers shall include training with respect to— 
(1)common indicators of human trafficking; and  (2)best practices for reporting suspected trafficking to law enforcement officers.  
(c)Training moduleTo assist in training flight attendants, pilots, and dispatchers to identify and report human trafficking, the Department of Homeland Security and the Department of Transportation shall provide information to air carriers, including the Blue Campaign training module, and permit air carriers to use such information, in whole or in part, in complying with subsection (a).  (d)Human trafficking definedIn this section, the term human trafficking means one or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))..  
(b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:   41725. Training to combat human trafficking..  (c)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)the status of air carrier compliance with section 41725(a) and the dissemination and use of information described in subsection (c) of that section; and  (2)recommendations for improving the identification and reporting of human trafficking by air carrier personnel while protecting the civil liberties of passengers.  
3.Immunity for reporting human traffickingSection 44941(a) of title 49, United States Code, is amended by striking or terrorism, as defined by section 3077 of title 18, United States Code, and inserting human trafficking (as defined by section 41725), or terrorism (as defined by section 3077 of title 18, United States Code).   